

116 HR 8993 IH: Department of Homeland Security Intelligence and Cybersecurity Diversity Fellowship Program Act
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8993IN THE HOUSE OF REPRESENTATIVESDecember 16, 2020Mr. Thompson of Mississippi (for himself and Mr. Schiff) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to direct the Secretary of Homeland Security to carry out an intelligence and cybersecurity diversity fellowship program, and for other purposes.1.Short titleThis Act may be cited as the Department of Homeland Security Intelligence and Cybersecurity Diversity Fellowship Program Act.2.Department of Homeland Security intelligence and cybersecurity diversity fellowship program(a)In generalSubtitle D of title XIII of the Homeland Security Act of 2002 is amended by adding at the end the following new section:1333.Intelligence and cybersecurity diversity fellowship program(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate; and(B)the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives.(2)Excepted serviceThe term excepted service has the meaning given that term in section 2103 of title 5, United States Code.(3)Historically black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(4)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(5)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(b)ProgramThe Secretary shall carry out an intelligence and cybersecurity diversity fellowship program (in this section referred to as the Program) under which an eligible individual may—(1)participate in a paid internship at the Department that relates to intelligence, cybersecurity, or a combination thereof;(2)receive tuition assistance from the Secretary; and(3)upon graduation from an institution of higher education and successful completion of the Program (as defined by the Secretary), receive an offer of employment to work in an intelligence or cybersecurity position of the Department that is in the excepted service.(c)EligibilityTo be eligible to participate in the Program, an individual shall—(1)be a citizen of the United States; and(2)as of the date of submitting an application to participate in the Program—(A)have a cumulative grade point average of at least 3.2 on a 4.0 scale;(B)be a socially disadvantaged individual (as that term is defined in section 124.103 of title 13, Code of Federal Regulations, or successor regulation); and(C)be a sophomore, junior, or senior at an institution of higher education, including a historically Black college or university or minority-serving institution.(d)Direct hire authorityIf an individual who receives an offer of employment under subsection (b)(3) accepts such offer, the Secretary shall appoint, without regard to provisions of subchapter I of chapter 33 of title 5, United States Code (except for section 3328 of such title), such individual to the position specified in such offer.(e)Reports(1)ReportsNot later than one year after the date of the enactment of this section, and on an annual basis thereafter, the Secretary shall submit to the appropriate committees of Congress a report on the Program.(2)MattersEach report under paragraph (1) shall include, with respect to the most recent year, the following:(A)A description of outreach efforts by the Secretary to raise awareness of the Program among institutions of higher education in which eligible individuals are enrolled.(B)Information on specific recruiting efforts conducted by the Secretary to increase participation in the Program.(C)The number of individuals participating in the Program, listed by the institution of higher education in which the individual is enrolled at the time of participation, and information on the nature of such participation, including regarding whether the duties of the individual under the Program relate primarily to intelligence or cybersecurity.(D)The number of individuals who accepted an offer of employment under the Program and an identification of the element within the Department to which each individual was appointed..(b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 1332 the following new item:Sec. 1333. Intelligence and cybersecurity diversity fellowship program..